Citation Nr: 1104233	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-12 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an extension of the delimiting date beyond 
December 14, 2008, for educational assistance benefits under 
Chapter 35, Title 38, United States Code.


ATTORNEY FOR THE BOARD

N. L. Rippel








INTRODUCTION

The Veteran is deceased.  The appellant is his dependent.  She is 
in receipt of Chapter 35 DEA benefits.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, 
which awarded an 832 day extension to the appellant's original 
award of 45 months of Chapter 35 Dependent's Educational 
Assistance (DEA) benefits, adjusting her delimiting date to 
December 14, 2008.  Appellant seeks a further extended delimiting 
date.


FINDINGS OF FACT

1.  Appellant is a dependent of the Veteran whose death was 
service-connected.  

2.  Appellant was deemed eligible for 45 months of DEA benefits 
under Chapter 35, effective from August 30, 1998, with a 
delimiting date of August 30, 2006.  

3.  Appellant's date of birth is in August 1980.

4.  Appellant used 36 months of her entitlement in obtaining her 
undergraduate degree in business administration, with nine months 
remaining, when her eligibility elapsed in August 2006.  

5.  From September 2, 2005, through December 12, 2007, appellant 
was being treated for thyroid cancer, a disability which kept her 
from training for 832 days.  

7.  Appellant was accepted into a Masters of Business 
Administration (MBA) program which began in September 2008.  

6.  Appellant's corrected delimiting date is December 11, 2008; 
with consideration of the fact that she is in the middle of a 
school term at that point, the date is adjusted to December 14, 
2008, the end of her school term.  

7.  A further extension of the delimiting date is not possible 
under controlling law as she meets none of the criteria for an 
additional modification or extension of the period of eligibility 
for educational assistance.


CONCLUSION OF LAW

The criteria for basic eligibility for Dependents' Educational 
Assistance benefits under Chapter 35, Title 38, United States 
Code, beyond December 14, 2008, have not been met.  38 U.S.C.A. 
§§ 3501, 3510, 3512 (West 2002 & Supp. 2009); 38 C.F.R. § 
21.3040, 21.3041, 21.3043 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes 
enhanced duties to notify and assist claimants for VA benefits. 
VA regulations implementing the VCAA have been codified, as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

In the instant case, the appellant has been notified of the basis 
for the denial of her claim, and has been afforded ample 
opportunity to respond.  The Board thus finds that any duties to 
notify and assist owed her have been fulfilled.  As explained 
below, the claim is being denied as a matter of law.  Hence, the 
duties to notify and assist provisions of the VCAA are not 
applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) (holding that the duties imposed by the VCAA do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence).

The pertinent facts of this case are not in dispute.  The 
appellant was eligible for DEA benefits under Chapter 35.  She 
became eligible in August 1996 and her delimiting date was August 
30, 2006.  She obtained her Bachelor of Science Degree from the 
University of California Riverside using 36 months of her 45 
month benefit allotment.  She became ill and underwent treatment 
for thyroid cancer from September 2, 2005, to December 12, 2007.  
She applied for an extension of her delimiting date in September 
2008, explaining that her illness made it impossible for her to 
further her education during the aforementioned time period.  She 
also indicated her intention to attend business school and 
ultimately earn an MBA.  She provided documentation as to her 
illness.  In an October 2008 decision, the RO found that her 
illness kept her from training during the period from September 
2, 2005, to December 12, 2007.  The RO extended her delimiting 
date by 832 days to December 11, 2008.  The appellant was 
provided a VA Form 22-5495, Request for Change of Program or 
Place of Training for DEA benefits.  She completed and returned 
this form.

The appellant submitted documentation that she was accepted into 
a University of California MBA program, with a start date in 
September 2008.  She indicated that she was unable to go directly 
to this program due to illness, but also candidly pointed out 
that schools generally prefer to see a student with some business 
experience in addition to a business undergraduate degree.  She 
submitted letters from schools which did not admit her during the 
same time period.  

The University of California certified the appellant for 12 
credit hours for the terms from September 25 to December 13, 
2008, January 5 to March 21, 2009, and from March 30 to June 12, 
2009.  

In November 2008, the RO awarded appellant benefits for her 
training at University of California, extending the ending or 
delimiting date to pay through her term ending December 13, 2008.  

The appellant argues that her benefits should be extended 832 
days beginning the date she was well, December 12, 2007.  She 
urges that it is unjust to recalculate the delimiting date from 
the original delimiting date because it included the time period 
in which she was ill.  

In the application, the appellant reported that she was the 
deceased Veteran's dependent and was born in August 1980.

Basic eligibility for Chapter 35 benefits is established by being 
the child of a veteran who died of a service-connected 
disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  
The record confirms that the appellant is the Veteran's dependent 
and that the Veteran died of a service-connected disability.  

Basic eligibility for Chapter 35 benefits was established for the 
appellant by the RO, and as noted above, she has utilized some of 
these benefits.  See 38 U.S.C.A. § 3501; 38 C.F.R. § 
21.3021(a)(1)(i).  Therefore, the appellant met the basic 
eligibility requirements for educational assistance benefits 
under Chapter 35.  The period of eligibility for a child of a 
veteran generally extends from the child's eighteenth birthday 
and ends on the child's twenty-sixth birthday.  38 U.S.C.A. § 
3512(a); 38 C.F.R. § 21.3041.  During that eight year period 
(ninety-six months), the child is entitled to educational 
assistance not to exceed 45 months, or the equivalent thereof in 
part-time training.  38 U.S.C.A. § 3511(a); 38 C.F.R. §§ 
21.3020(b), 21.3044(a).  

In certain situations, the delimiting date may be modified or 
extended beyond a child's 26th birthday, but generally not past 
his/her 31st birthday.  38 U.S.C.A. § 3512; 38 C.F.R. §§ 
21.3040(d), 21.3041(g).  The exception to this limit is the 
narrow circumstance presented in 38 C.F.R. § 21.3041(g) which 
allows for an eligible person who turns 31 in the middle of an 
academic quarter or semester to finish out the remainder of that 
quarter or semester before the termination of the benefit.  Also, 
under this provision, the ending date may be extended if the 
eligible person's program of education has been suspended due to 
conditions determined to be beyond the eligible person's control 
as listed at 38 C.F.R. § 21.3043.  If it is found that a 
suspension of a program of education was in fact due to 
conditions beyond the eligible person's control, then the ending 
date may be extended for the length of the period of suspension, 
but not beyond the eligible person's 31st birthday. 38 C.F.R. § 
21.3041(g).  This provision applies in situations where a 
claimant is already in receipt of Chapter 35 educational 
assistance benefits and is pursuing her education, but has had to 
stop her education because of certain events beyond her control.  
An extension is also available if an eligible child is ordered to 
active duty or involuntarily ordered to full-time National Guard 
duty during her period of eligibility.  38 C.F.R. § 21.3041(h).  
Further, special restorative training may also be authorized 
under 38 C.F.R. § 21.3300.

According to 38 C.F.R. § 21.3043, an eligible person may qualify 
for a suspension of his or her program if, due to circumstances 
beyond his or her control, he or she: (1) is appointed by the 
responsible governing body of an established church to serve the 
church in an official missionary capacity while actively pursuing 
a program of education, and as a result of such capacity is 
thereby prevented from pursuit of his or her program of studies; 
(2) has immediate family or financial obligations beyond his or 
her control requiring the eligible person to take employment or 
otherwise preclude pursuit of his or her program; (3) experiences 
unavoidable conditions in connection with his or her employment 
which preclude pursuit of his or her program; (4) is precluded 
from pursuing his or her program because of the eligible person's 
own illness or illness or death in his or her immediate family; 
or (5) is serving on active duty, including active duty for 
training, in the Armed Forces.  The burden of proof is on the 
eligible person to establish that suspension of program was due 
to conditions beyond his or her control.  If an eligible person 
qualifies for a suspension, the period of eligibility may, upon 
request, be extended by the number of months and days intervening 
the date the suspension began and the date the reason for the 
suspension ceased to exist.  38 C.F.R. § 20.3043 (2010).  

The Board finds that Appellant's original delimiting date of 
August 2006 was properly extended 832 days to December 2008 as 
reflected in the RO's October 2008 decision.  The new delimiting 
date is the only date allowable by law for the circumstances of 
the Appellant's illness.  Although the Board appreciates her 
arguments, they are without legal merit, as the law is clear on 
the method for calculating the delimiting date extension.  
Appellant does not argue and the record does not suggest any 
additional circumstances beyond her control.  Her acceptance into 
graduate school for the fall of 2008, along with her explanation 
of the sequence of events received at the RO in 2008, does not 
suggest she was unable to pursue her studies due to circumstances 
beyond her control other than those which were considered in the 
initial decision to extend her delimiting date to December 13, 
2008.  

In sum, although the Board is aware of the appellant's arguments, 
the criteria governing eligibility for the receipt of Chapter 35 
educational assistance benefits are clear and specific and the 
Board is bound by these criteria.  The Board thus must find that, 
as a matter of law, the appellant is not entitled to an extension 
of her delimiting date beyond December 14, 2008.  In cases where, 
as here, the law is dispositive, the claim must be denied because 
of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


      (CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an extension of the appellant's period of 
eligibility for receiving benefits beyond the delimiting date of 
December 13, 2008, 2005, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


